Case 9:19-cv-00140-DLC Document 22 Filed 06/25/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

JERRY O’NEIL,
CV 19-140-M-DLC-KLD
Plaintiff,

vs. ORDER

CHIP WEBER, in his capacity as
Forest Supervisor for the Flathead
National Forest; CHRIS SAVAGE, in
his capacity as the Forest Supervisor
for the Kootenai National Forest;
CAROLYN UPTON, in her capacity as
Forest Supervisor for the Lolo National
Forest; BILL AVEY, in his capacity as
Forest Supervisor for the Helena-Lewis
and Clark National Forest; and the
UNITED STATES FOREST
SERVICE, a federal agency,

 

Defendant.

 

Magistrate Judge Kathleen L. DeSoto entered an Order and Findings and
Recommendation on April 28, 2020 (Doc. 19) and a second Findings and
Recommendations on June 5, 2020 (Doc. 21). Plaintiff Jerry O’Neil did not
object to either Findings and Recommendation, and accordingly he has waived the
right to de novo review of the record. 28 U.S.C. § 636(b)(1). This Court

reviews for clear error those findings and recommendations to which no party
-]-
Case 9:19-cv-00140-DLC Document 22 Filed 06/25/20 Page 2 of 3

objects. See Thomas v. Arn, 474 U.S. 140, 149-53 (1985). Clear error exists if
the Court is left with a “definite and firm conviction that a mistake has been
made.” Wash. Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017)
(citation omitted). '

Having reviewed both Findings and Recommendations (Docs. 19 & 21), the
Court finds no clear error. In the Order entered on April 28, 2020, Judge DeSoto
(1) ordered O’Neil to show good cause for his failure to timely effect service upon
Defendants Chris Savage, Carolyn Upton, and Bill Avey; (2) recommended
O’Neil’s motion for default judgment be denied; and (3) recommended that O’Neil
be granted 30 days from the date of this Order to complete service on the
remaining Defendants, the United States Forest Service and Chip Weber. (Doc.
19.) Inthe Order entered on June 5, 2020, Judge DeSoto recommended that the
Court dismiss O’Neil’s claims against Savage, Upton, and Avey on the grounds
that O’Neil did not attempt to show good cause for his failure to timely serve these
Defendants.

The Court finds no clear error in Judge DeSoto’s recommendations.
Regarding O’Neil’s motion for default judgment, which is liberally construed as a
motion for entry of default, Judge DeSoto accurately reasoned that O’Neil cannot
seek default without first properly effecting service. The Court agrees that O’Neil

never served Savage, Upton, and Avey and that he has not properly served the

-2-
Case 9:19-cv-00140-DLC Document 22 Filed 06/25/20 Page 3 of 3

United States Forest Service and Weber. Judge DeSoto gave O’Neil an
opportunity to remedy the failure as to Savage, Upton, and Avey, and O’Neil did
not avail himself of that opportunity. Thus, these Defendants shall be dismissed.
Because O’Neil attempted but did not perfect service as to the remaining
Defendants, the Court agrees that dismissal is not yet warranted but that O’Neil
must perfect service if this matter is to proceed.

Accordingly, IT IS ORDERED:

(1) Judge DeSoto’s Findings and Recommendations of April 28, 2020 (Doc.
19) and June 5, 2020 (Doc. 21) are ADOPTED IN FULL;

(2) O’Neil Motion for Default Judgment (Doc. 18) is DENIED;

(3) On or before July 27, 2020, O’Neil shall complete service upon the
United States Forest Service and Chip Weber, in accordance with Federal Rule of
Civil Procedure 4; and

(4) This matter is dismissed without prejudice as to Defendants Savage,
Upton, and Avey.

DATED this 25 "Yay of June, 2020.

the Luka

Dana L. Christensen, District Judge
United States District Court
